Title: To Thomas Jefferson from Francis Eppes, [14 October 1784]
From: Eppes, Francis
To: Jefferson, Thomas



[14 October 1784]

I am sorry to inform you that my fears about the welfare of our children, which I mentioned in my last, were too well founded. Yours, as well as our dear little Lucy, have fallen sacrifices to the most horrible of all disorders, the whooping-cough. They both  suffered as much pain, indeed more than ever I saw two of their ages experience. We were happy in having had every experience this country afforded; however, they were beyond the reach of medecine.
